Case 0:21-cv-61813-RAR Document 1-1 Entered on FLSD Docket 08/26/2021 Page 1 of 8

EXHIBIT 1
Case 0:21-cv-61813-RAR Document 1-1 Entered on FLSD Docket 08/26/2021 Page 2 of 8
Filing # 129981876 E-Filed 07/02/2021 11:27:39 AM

IN THE CIRCUIT COURT OF THE
17% JUDICIAL CIRCUIT, IN AND FOR
BROWARD COUNTY, FLORIDA

CASE NO.:
SHERICKA DAY,

Plaintiff,
vs.

EAST COAST WAFFLES, INC.,
d/b/a WAFFLE HOUSE
a Foreign Profit Corporation,

Defendant.
/

 

COMPLAINT
Plaintiff, SHERICKA DAY (“Plaintiff”), by and through the undersigned counsel, and
hereby files this Complaint against Defendant, EAST COAST WAFFLES, INC., d/b/a WAFFLE
HOUSE (“Defendant”) and in support states as follows:
GENERAL ALLEGATIONS

1. This is an action by the Plaintiff for damages exceeding $30,000, excluding attorney fees
or costs, pursuant to the Florida Civil Rights Act of 1992, Florida Statutes, Chapter 760, et seq.
("FCRA") to redress injuries resulting from Defendant’s unlawful, discriminatory treatment of
Plaintiff; and for Defendant’s unlawful.
2. Plaintiff is a Jamaican female within a class of individuals protected by the FCRA.
3. Plaintiff was and continues to be, a resident of Miami-Dade County, Florida; and was an

employee of Defendant, performing duties as qualified personnel for the Defendant, within a

company operated business facility, located in Broward County, Florida.
Case 0:21-cv-61813-RAR Document 1-1 Entered on FLSD Docket 08/26/2021 Page 3 of 8

4. Defendant is a Foreign Profit Corporation, duly authorized to conduct business in the State of
Florida and Broward County, Florida.

5. Defendant is an “employer” pursuant to Florida Civil Rights Act of 1992, Fla. Stat. Section
760.01, et seq., (hereinafter referred to as “FCRA”) since it employs fifteen or more employees
for the applicable statutory period; and thus, it is subject to the employment discrimination
provisions of the applicable statutes.

6. Defendant is a “person” within the purview of the Florida Civil Rights Act of 1992, Fla Stat.
Section 760.01, et seq.

7. Venue is proper in Broward County, Florida, pursuant to Fla. Stat. Section 47.011, because all
of the actions complained of herein occurred within the jurisdiction of the Seventeenth Judicial
Circuit, In and for Broward County, Florida.

8. Plaintiff timely filed a charge of employment discrimination with the Equal Employment
Opportunity Commission (EEOC), the agency which is responsible for investigating claims
of employment discrimination.

9. All conditions precedent for the filing of this action before this Court have indeed been
previously met, including the exhaustion of all pertinent administrative procedures and
remedies.

FACTUAL ALLEGATIONS
10. Plaintiff is a Jamaican female.
11. Plaintiff began working for Defendant on or about December 2008 as a server.
12. Plaintiff's supervisor was Juliana Threvil (Haitian) on or about May 2018.

13. Ms. Threvil would constantly Plaintiff in front of the other employees.
Case 0:21-cv-61813-RAR Document 1-1 Entered on FLSD Docket 08/26/2021 Page 4 of 8

14. Ms. Threvil would tell other employees that she wanted Plaintiff off her shift. She would
openly tell other employees that she did not like Plaintiff.

15. Ms. Threvil would make fun of Plaintiff's action and tell her “You need to speak English.
This is America”.

16. Another Jamaican employee suffered the same type of comments and the same kind of
discrimination.

17. On or about October 8, 2018, Plaintiff had to take her son to a doctor’s appointment.
Plaintiff had requested the time off in advance, in accordance with company policy. However, the
next day Ms. Threvil said the absence was not approved and terminated Plaintiff.

18. The termination was premeditated, since other employees were allowed to take days off.

COUNT I- —_ NATIONAL ORIGIN DISCRIMINATION IN VIOLATION OF THE FCRA

19. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-18 above as
if set out in full herein.

20. Plaintiff is a member of a protected class under the FCRA.

21. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff
because of Plaintiffs national origin and subjected the Plaintiff to national-origin-based animosity.

22. Such discrimination was based upon the Plaintiff's national origin in that Plaintiff would
not have been the object of discrimination but for the fact that Plaintiff is Jamaican.

23. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff's
protected rights. Defendant and its supervisory personnel were aware that discrimination on the

basis of Plaintiffs national origin was unlawful but acted in reckless disregard of the law.
Case 0:21-cv-61813-RAR Document 1-1 Entered on FLSD Docket 08/26/2021 Page 5of 8

24. At all times material hereto, the employees exhibiting discriminatory conduct towards
Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiff's
employment with the Defendant.

25. Defendant retained all employees who exhibited discriminatory conduct toward the
Plaintiff and did so despite the knowledge of said employees engaging in discriminatory actions.

26. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,
has been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

27. The conduct of Defendant, by and through the conduct of its agents, employees, and/or
representatives, and the Defendant’s failure to make prompt remedial action to prevent continued
discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under state and/or
federal law.

28. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and
with malice or reckless indifference to the Plaintiff's statutorily protected rights.

29. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable
damages as a result of Defendant’s discriminatory practices unless and until this Honorable Court
grants relief.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:
A. Adjudge and decree that Defendant has violated the FCRA, and has done so willfully,
intentionally, and with reckless disregard for Plaintiff's rights;
B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits’
adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful
employment practices described herein;

C. Enter an award against Defendant and award Plaintiff compensatory damages for
Case 0:21-cv-61813-RAR Document 1-1 Entered on FLSD Docket 08/26/2021 Page 6 of 8

mental anguish, personal suffering, and loss of enjoyment of life;

D. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

full benefits Plaintiff would have had Plaintiff not been discriminated against by

Defendant, or in lieu of reinstatement, award front pay;

E. Award Plaintiff the costs of this action, together with a reasonable attorneys’ fees; and

F. Grant Plaintiff such additional relief as the Court deems just and proper under the

circumstances.

JURY DEMAND

Plaintiff demands trial by jury of all issues triable as of right by jury.

JURY DEMAND

Plaintiff demands trial by jury of all issues triable as of right by jury.

Dated this_2 day of July, 2021

Respectfully submitted,

REMER & GEORGES-PIERRE, PLLC
COURTHOUSE TOWER

44 West Flagler Street, Suite 2200

Miami, Florida 33130

Tel. (305) 416-5000

E-Mail: agp@rgpattorneys.com

mhorowitz@repattorneys.com

/s/; Anthony M. Georges-Pierre
Anthony M. Georges-Pierre, Esq.
Florida Bar Number: 0533637
Max L. Horowitz, Esq.

Florida Bar Number: 118269
Filing £4°A672304 WPARE OB SUSHI. 28:35 BRIPS OM FLSD Docket 08/26/2021 Page 7 of 8

IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT
IN AND FOR BROWARD COUNTY, FLORIDA

CASE NO. CACE21013825 DIVISION 12. JUDGE Keathan Frink

Shericka Day
Plaintiff(s) / Petitioner(s)
v.
East Coast Waffles, Inc.
Defendant(s) / Respondent(s)
/

 

AGREED ORDER GRANTING DEFENDANT’S UNOPPOSED MOTION FOR
EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S COMPLAINT

THIS CAUSE is before the Court upon Defendant, EAST COAST WAFFLES, INC.’s
(“Defendant”) Unopposed Motion for Extension of Time to Respond to Plaintiff's Complaint,
and the Court, having reviewed the Motion, noting the parties’ agreement, and otherwise being
fully advised in the premises, hereby

ORDERS AND ADJUDGES that Defendant’s Unopposed Motion for Extension of Time
to Respond to Plaintiff's Complaint is GRANTED. Defendant, EAST COAST WAFFLES, INC.
shall have a two-week extension of time up to, and including, August 30, 2021, to respond to

Plaintiffs Complaint.

DONE and ORDERED in Chambers, at Broward County, Florida on 08-19-2021.

Cc MLO; Ss2 ——

CACE21013825 08-19-2021 11:41 AM
Hon. Keathan Frink
CIRCUIT JUDGE
Electronically Signed by Keathan Frink
Copies Furnished To:
Anthony M Georges-Pierre , E-mail : mhorowitz@rgpattorneys.com
Anthony M Georges-Pierre , E-mail : agplitigation@rgpattorneys.com

Anthony M Georges-Pierre , E-mail : ago@rgpattorneys.com
Case 0:21-cv-61813-RAR Document 1-1 Entered on FLSD Docket 08/26/2021 Page 8 of 8

CaseNo: CACE21013825
Page 2 of 2

Jennifer A Schwartz Esq. , E-mail : Jennifer.Schwartz@jacksonlewis.com
Jennifer A Schwartz Esq. , E-mail : MiamiDocketing@jacksonlewis.com
Jennifer A Schwartz Esq. , E-mail : vilma.perez@jacksonlewis.com
Templeton N Timothy , E-mail : MiamiDocketing@JacksonLewis.com
Templeton N Timothy , E-mail : rebecca.billingsby@jacksonlewis.com
Templeton N Timothy , E-mail : templeton.timothy@jacksonlewis.com
Vilma Perez , E-mail : vilma.perez@jacksonlewis.com
